120 T.C. No. 9



                UNITED STATES TAX COURT



          CONNIE A. WASHINGTON, Petitioner v.
     COMMISSIONER OF INTERNAL REVENUE, Respondent



Docket No. 1828-01.              Filed April 21, 2003.


     P and her then husband, H, filed a joint Federal
income tax return for 1989 showing tax owed; they did not
pay the tax with the return. R garnished P’s wages and
applied P’s overpayments of tax from 1992 and 1994-98 to
the unpaid 1989 tax liability. P requested relief under
sec. 6015(f), I.R.C. R denied P’s request for relief.
P then filed a petition in this Court seeking a review of
R’s determination and requesting (pursuant to sec.
6015(g), I.R.C.) a refund of her garnished wages and the
overpayments of tax from 1992 and 1994-98. R asserts
that even if P is entitled to relief under sec. 6015(f),
I.R.C., sec. 6015, I.R.C., does not apply to the portion
of the tax liability that was paid on or before July 22,
1998.

     Held: P is entitled to relief under sec. 6015(g),
I.R.C.   R’s denial of such relief was an abuse of
discretion.
                                 - 2 -

          Held, further, P is entitled to a refund of her
     wages garnished in June 1998 and the overpayment of tax
     for 1996-98, which were applied to the unpaid 1989 tax
     liability. Sec. 6015, I.R.C., applies to the full amount
     of any preexisting tax liability for a particular taxable
     year, if any of that liability remains unpaid as of the
     date of enactment, and not just to portions of tax
     liability that remain unpaid after July 22, 1998, the
     date   of   enactment   of   Internal   Revenue   Service
     Restructuring and Reform Act of 1998, Pub. L. 105-206,
     sec. 3201(g)(1), 112 Stat. 740. Flores v. United States,
     51 Fed. Cl. 49 (2001), followed.

          Held, further, pursuant to sec. 6015(g)(1), I.R.C.,
     P’s refund is limited to the time restraints for filing
     refund claims under sec. 6511, I.R.C.



     Connie A. Washington, pro se.

     James R. Rich, for respondent.



     JACOBS, Judge:   Respondent determined that petitioner is not

entitled to relief from joint liability for tax under section

6015(f) for 1989 with respect to a joint return filed with Kenneth

Washington.1   Petitioner filed a petition under section 6015(e)(1)

seeking review of respondent’s determination.

     The issues for decision are (1) whether respondent’s denial of

petitioner’s request for relief pursuant to section 6015(f) was an

abuse of discretion, and, if so, (2) whether petitioner is entitled

to a refund of all amounts paid/applied toward the tax shown as

owed on the 1989 joint return.


     1
          Unless otherwise indicated, all section references are to
the Internal Revenue Code in effect at all relevant times.
                                    - 3 -

                             FINDINGS OF FACT

     Some of the facts have been stipulated and are so found.                  The

stipulation of facts and attached exhibits are incorporated herein

by this reference.

A.   Background

     Petitioner resided in Beaufort, South Carolina, on the date

the petition in this case was filed.

     Petitioner and her former spouse, Kenneth Washington (Mr.

Washington), were married in 1970.           Petitioner and Mr. Washington

permanently separated in 1992; they were divorced in 1997.               During

their marriage, petitioner and Mr. Washington had two children who

at the time of trial in this case were ages 14 and 16.                Petitioner

is a high school graduate.       At all relevant times, she was employed

as a Government purchasing agent with the Marine Corps Air Station.

Petitioner   has    been   employed   by     the    Federal    Government      for

approximately 20 years.

     At all relevant times, Mr. Washington was a self-employed

carpenter.    Mr.    Washington     did     not    discuss    his   business    or

financial dealings with petitioner.

B.   The Unpaid 1989 Tax Liability

     On April 15, 1990, petitioner and Mr. Washington jointly filed

a Form 1040, U.S. Individual Income Tax Return, for 1989 (the 1989

joint   return)    that    was   prepared    by    a   tax   return   preparer.

Petitioner provided her Form W-2, Wage and Income Statement, to the
                                         - 4 -

tax return preparer and signed the 1989 joint return.                    Petitioner

had no other involvement in the preparation of the 1989 joint

return.        On the 1989 joint return, petitioner and Mr. Washington

reported       (1)   wages    of     $16,160    attributable    to   petitioner’s

employment as a Federal purchasing agent, and (2) self-employment

income    of    $23,487      attributable      to   Mr.   Washington’s    carpentry

business.      After applying the $1,943 withholding from petitioner’s

wages, there remained a $4,779 balance due for 1989 (the unpaid

1989 tax liability).           The unpaid 1989 tax liability was not paid

when the 1989 joint return was filed.

     No     discussions        took    place     between    petitioner     and     Mr.

Washington about the preparation or filing of the 1989 joint

return.    Nor did they discuss the payment of tax owed.                 Petitioner

believed that because the unpaid balance of the tax shown on the

1989 joint return resulted from Mr. Washington’s failure to pay

estimated tax on his business earnings, he alone was responsible

for the payment of, and would pay, the tax owed.

     Petitioner        and     Mr.    Washington     were    divorced    in      1997.

Petitioner received no assets from the dissolution of the marriage.

Petitioner was given custody of the two children.                 Mr. Washington

did not pay spousal or child support to petitioner.                     The divorce

decree was silent as to whether petitioner or Mr. Washington should

pay the unpaid 1989 tax liability.
                                   - 5 -

      Petitioner and her children reside in a small rental house.

Petitioner is the sole provider.       She has the use of an automobile

but does not own it.

C.    Collection Action on the Unpaid 1989 Tax Liability

      Petitioner     claimed   a   filing    status   of    married   filing

separately on her 1992 and 1994-95 Federal income tax returns and

head-of-household on her 1996-98 returns.          On her 1992 and 1994-98

Federal income tax returns, petitioner reported overpayments of

tax; she requested refunds of those overpayments. The overpayments

of tax were not refunded to petitioner.        Instead, the overpayments

were applied to the unpaid 1989 tax liability as follows:             $694.30

from 1992 (applied April 15, 1993), $991.78 from 1994 (applied

April 15, 1995), $1,030 from 1995 (applied March 18, 1996), $523

from 1996 (applied March 10, 1997), $535 from 1997 (applied March

30, 1998), and $2,001 from 1998 (applied April 15, 1999).2

      In addition to the aforementioned overpayments of tax for

years subsequent to 1989, respondent’s records reflect that on

September 30, 1992, and June 16, 1998, there were payments of $200

and   $408.95,     respectively,   applied    to   the     unpaid   1989   tax

liability.   The $408.95 payment resulted from the garnishment of

petitioner’s wages; the record is silent as to the source for the

$200 payment.



      2
          An overpayment of tax with interest of $111.02 from 1988
was also applied to the 1989 tax liability.
                                    - 6 -

     The Internal Revenue Service (IRS) issued to the Defense

Accounting Office a Notice of Levy on Wages, Salary, and Other

Income, Form 668-W(c) (the notice of levy), dated April 9, 1998,

and signed by Revenue Officer Barbara Whalen (Revenue Officer

Whalen), seeking to garnish petitioner’s wages. The notice of levy

showed that petitioner and Mr. Washington were liable for unpaid

taxes and additions totaling $70,305.23, of which $809.01 of unpaid

tax and $4,557.27 of statutory additions related to 1989.                   The

remaining     amount    was   attributable    to   1991   ($3,052.21),      1992

($32,255.95), 1993 ($25,578.40), and a civil penalty for 1988

($4,052.39).     Mr. Washington’s name and address were typed below

“Name and Address of Taxpayer” on the notice of levy.           However, his

name and address were crossed out, and petitioner’s name and

address were inserted.

     On May 7, 1998, petitioner received a letter from the Defense

Finance and Accounting Service informing her that another notice of

levy had been issued on petitioner’s wages. The letter stated that

her wages would be subject to garnishment until the $70,305 debt

was collected.     Petitioner was instructed to complete and return

parts 3 and 4 of the notice of levy.         She was informed that failure

to do so would result in her receiving a biweekly check in the

amount   of   $240.38    (the   personal     exemption    amount),   with   the

remainder (approximately $400) being forwarded to the IRS.
                                 - 7 -

      On May 21, 1998, in a letter to the IRS Problem Resolution

Office, petitioner requested that the levy be released and that her

account be placed on an “uncollectible status”.         In her letter,

petitioner enclosed a copy of Form 433-A (collection information

statement for individuals) and stated:

      I do not owe these taxes, my ex-husband does. Here is my
      situation, my husband and I are divorced. I have filed
      my taxes every year in which every year my federal refund
      is taken by the IRS.

      When we were married, I filed jointly with him, not
      knowing that it would affect my credit status like this.
      He had a business and it failed and these taxes belong to
      him not me in accordance with the wage levy.

      If my wages are garnished because of this it would cause
      an “ECONOMICAL HARDSHIP” on me and my children. * * *

      On June 16, 1998, $408.95 attributable to the garnishment of

petitioner’s wages was applied to the unpaid 1989 tax liability.

On June 22, 1998, petitioner met with Revenue Officer Whalen.          In

a followup letter to Revenue Officer Whalen, dated July 15, 1998,

petitioner again pleaded financial hardship for herself and her

family and inquired if anything could be done to place her account

on   an   “uncollectible   status”.   She   also   requested   that   the

penalties and interest assessed against her be abated, reiterating

that the taxes owed were attributable to her former husband.

      On March 8, 1999, petitioner received a second letter from her

employer’s accounting department informing her that yet another IRS

notice of levy for $8,425.12 had been received.      The 1999 notice of

levy was signed by Revenue Officer Whalen.          As with the first
                                     - 8 -

notice   of    levy,    below   “Name   and   Address   of   Taxpayer”,    Mr.

Washington’s name and address were typed in and crossed out, and

petitioner’s name and address were inserted.            Of the total amount

sought, $400.06 of unpaid tax and $4,810.88 of statutory additions

related to 1989.       The remaining $3,214.18 related to 1991.         Again,

petitioner was instructed to complete the notice of levy and was

informed that failure to do so would result in her receiving a

biweekly check of $240.38 and the remainder (approximately $400)

being forwarded to the IRS.

      Petitioner again met with Revenue Officer Whalen. In a letter

to   Revenue   Officer    Whalen,   dated     March   13,   1999,   petitioner

submitted the information that Revenue Office Whalen had requested

at their prior meeting.         In the letter, petitioner stated:

      As I stated in our last meeting and letters that I have
      sent certified to you and the Problem Resolutions Officer
      I CANNOT afford my pay to be garnished for over $400.00
      every 2 weeks.

      A payment of $240.38 every two weeks is not feasible for
      myself and my 2 children to live on.      This deduction
      would cause a serious hardship financially on me. I have
      cooperated as much as I could and told you I wasn’t
      responsible for the amount being owed.

      I have filed my taxes faithfully every year only to have
      my taxes taken for something I was not responsible for.
      I feel that this is not fair or should be my
      responsibility.

      Again, if you need anymore additional information, I
      would be more than happy to help you out. My status has
      not changed from the last time we have met.

      Again, please don’t garnish my check because this is the
      only income my family and I have to survive on.
                                         - 9 -

     On April 26, 1999, Revenue Officer Whalen issued a Form 668-D,

Release      of     Levy/Release    of     Property        from      Levy,   releasing

petitioner’s wages from levy.

D.   Summary of Assessments and Credits

     Form 4340, Certificate of Assessments, Payments, and Other

Specified     Matters,      Form   4340,    dated       June   7,    2001,   lists   the

following with respect to petitioner’s 1989 taxable year:3

Adjusted gross income - $38,849
Taxable income - $22,013

                                          Assessment         Payment,        Assessment
                   Explanation           Other Debits         Credit         Date (23C,
 Date             Of Transaction          (Reversal)        (Reversal)        RAC 006)

4/15/1990    Return filed & tax
              assessed                   $6,722.00                            5/28/1990
             07221-119-30596-0
             199020
4/15/1990    Withholding credit &
               excess FICA                                     $1,943.00
             Failure to pay tax
               penalty   199020              47.79                            5/28/1990
             Interest assessed
               199020                        62.32                            5/28/1990
4/15/1990    Overpaid credit
               applied                                            100.00
             1040 198812
9/24/1990    Interest overpayment
               credit                                               11.02
             1040 198812
10/25/1991   Federal tax lien
2/3/1992     Fees & collection costs             5.00
9/30/1992    Subsequent payment                                   200.00
4/15/1993    Overpaid credit applied                              694.30
               1040 199212
2/7/1991     Legal/Bankruptcy suit
               pending
2/7/1994     Legal/Bankruptcy suit



     3
          The last entry on the Form 4340, Certificate of
Assessments, Payments, and Other Specified Matters, was Feb. 6,
2001. Petitioner maintains that the Form 4340 does not reflect
overpayments of $1,322 and $1,254 from her 1999 and 2000 Federal
income tax returns and a rebate check of $500 in 2001 that were
applied toward the outstanding balance.
                                    - 10 -
               pending
12/16/1994   Legal/Bankruptcy suit
               no longer pending
4/15/1995    Overpaid credit applied                $991.78
               1040 199412
3/18/1996    Overpaid credit applied               1,030.00
               1040 199512
3/10/1997    Overpaid credit applied                 523.00
               1040 199612
3/30/1998    Overpaid credit applied                 535.00
               1040 199712
6/16/1998    Subsequent payment
               miscellaneous payment                 408.95
-/--/1999    Overpaid credit applied               2,001.00
               1040 199812
             Failure to pay tax
               penalty                  822.80
               199918
             Interest assessed          778.14                 5/17/1999
               199918
2/26/2001    Legal/Bankruptcy suit
               pending1
5/28/1990    Notice of balance due
6/28/1990    Notice of intent to levy
5/15/1995    Notice of intent to levy

Assessed items balance due                             .00

     1
        The entries of 2/7/91 and 2/7/94 reflect bankruptcy suits
filed by petitioner and Mr. Washington which were subsequently
discharged on 12/16/94.    The 2/26/01 entry reflects the legal
proceeding commenced in this Court by petitioner.

E.      Petitioner’s Request for Relief From Joint Liability for Tax
        Under Section 6015

        On or about June 29, 1999, respondent received from petitioner

multiple Forms 8857, Request for Innocent Spouse Relief, in which

she sought relief from joint liability for the years 1995 through

1998.     Attached to that form was a letter dated June 17, 1999, in

which petitioner requested tax refunds for each year, together with

interest.     Petitioner stated that her credit had been impaired as

a result of the IRS liens.       She requested that the liens be removed

and that she be relieved of all liability for taxes, interest,

penalties, and other accruing amounts.
                                  - 11 -

      Although petitioner stated in her claim for relief that she

was   seeking   relief   with   respect    to   the   1995-98   tax   years,

respondent treated petitioner’s claim as one for 1989. On November

13, 2000, respondent issued to petitioner a Notice Of Determination

Concerning Relief From Joint and Several Liability Under Internal

Revenue Code Section 6015 (notice of determination). In the notice

of determination, respondent determined that petitioner was not

entitled to relief from joint liability under section 6015(b), (c),

or (f) with respect to the 1989 tax liability.              The following

explanation was given:

      You do not qualify for relief under Internal Revenue Code
      sections 6015(b) or 6015(c) because your request is a
      request for relief for an underpayment of tax and not an
      understatement of tax.      Only Internal Revenue Code
      section 6015(f) allows for relief in certain underpayment
      situations.

      You do not qualify for relief for the underpayment under
      Internal Revenue Code section 6015(f) for tax year 1989
      because you had knowledge that the tax underpayment was
      not being paid when the return was filed. You have not
      shown that your former husband intended to pay the
      balance due at the time or had the ability to pay the
      balance due at that time. You have also not shown that
      it would be inequitable to hold you liable for the
      balance due from the jointly filed 1989 income tax
      return.

      On February 7, 2001, petitioner timely filed a petition in

this Court seeking a review of respondent’s determination.             As of

the date of trial, the assessed but unpaid 1989 tax liability,

consisting mainly of interest, was $3,500 to $4,500.
                                  - 12 -

                                  OPINION

        As a general rule, spouses filing joint Federal income tax

returns are jointly and severally liable for all taxes due.       Sec.

6013(d)(3).       However, under certain circumstances, section 6015

provides relief from this general rule.4

     Section 6015 applies to any liability for tax arising after

July 22, 1998, and to any liability for tax arising on or before

July 22, 1998, but remaining unpaid as of such date.          Internal

Revenue Service Restructuring and Reform Act of 1998 (RRA 1998),

Pub. L. 105-206, sec. 3201(g), 112 Stat. 685, 740.        Section 6015

does not apply if the tax was paid in full on or before July 22,

1998.       Brown v. Commissioner, T.C. Memo. 2002-187.

        Section 6015 significantly relaxed the requirements for relief

from joint liability by providing three avenues for obtaining

relief to a taxpayer who has filed a joint return:        (1) Section

6015(b) (which is similar to former section 6013(e)) provides

relief with respect to understatements of tax attributable to

certain erroneous items on the return; (2) section 6015(c) provides

relief for a portion of an understatement of tax for taxpayers who

are separated or divorced; and (3) section 6015(f) (potentially the

broadest of the three avenues and the avenue directly at issue in


        4
          Sec. 6015 was enacted as part of the Internal Revenue
Service Restructuring and Reform Act of 1998 (RRA 1998), Pub. L.
105-206, sec. 3201, 112 Stat. 685, 734. Prior to the enactment of
sec. 6015, relief from the imposition of joint and several
liability for spouses filing joint returns was available under sec.
6013(e).
                               - 13 -

this case) confers upon the Secretary discretion to grant equitable

relief for taxpayers who otherwise do not qualify for relief under

section 6015(b) or (c).

     Petitioner requested relief under section 6015 from liability

for the payment of the tax reported on the 1989 joint return that

was not paid when the return was filed.         Respondent treated

petitioner’s request for relief under section 6015 as an election

under section 6015(b), (c), and (f), and determined that petitioner

was not entitled to the requested relief.

     If a taxpayer’s request for relief under section 6015 is

denied, the taxpayer may petition this Court (pursuant to section

6015(e)(1)) for a review of such determination.    Our jurisdiction

in cases brought under section 6015(e)(1) encompasses a review of

respondent’s determination with respect to all relief afforded by

section 6015. Ewing v. Commissioner, 118 T.C. 494, 497-507 (2002);

Fernandez v. Commissioner, 114 T.C. 324, 330-331 (2000); Butler v.

Commissioner, 114 T.C. 276, 289-290 (2000).

     With regard to the case herein, petitioner seeks equitable

relief under section 6015(f) and requests the refund of all amounts

paid/applied toward the unpaid tax reported on the 1989 joint

return.   To prevail, petitioner first must prove that respondent’s

denial of equitable relief from joint liability under section

6015(f) was an abuse of discretion.     Jonson v. Commissioner, 118

T.C. 106, 125 (2002); Cheshire v. Commissioner, 115 T.C. 183, 198
                               - 14 -

(2000), affd. 282 F.3d 326 (5th Cir. 2002); Butler v. Commissioner,

supra.

A.   Whether Petitioner Is Entitled to Equitable Relief

     Section 6015(f) provides:

     SEC.   6015(f).  Equitable   Relief.–-Under     procedures
     prescribed by the Secretary, if–-

               (1) taking into account all the facts and
          circumstances, it is inequitable to hold the
          individual liable for any unpaid tax or any
          deficiency (or any portion of either); and

               (2) relief    is   not  available         to   such
          individual under subsection (b) or (c),

     the Secretary   may   relieve   such   individual   of   such
     liability.

     Section 6015(b) provides a spouse relief from joint liability

for an “understatement” (as defined in section 6662(d)(2)(A)) of

tax attributable to erroneous items of the other spouse.5            With

regard to the case herein, petitioner does not seek relief from an

understatement of tax but rather from that portion shown on the

1989 joint return that was not paid when the return was filed.

Because there is no understatement of tax for 1989, relief is not

available to petitioner under section 6015(b).

     Section 6015(c) provides relief from joint liability for

spouses who filed a joint return if they are no longer married, are



     5
          Sec. 6662(d)(2)(A) defines an understatement as the
excess of the amount of tax required to be shown on the return over
the tax imposed which is shown on the return, reduced by any
rebate.
                                  - 15 -

legally separated, or have lived apart for a 12-month period. Such

spouses may elect to be treated, for purposes of determining tax

liability,   as   if   separate   returns   had   been   filed.    Section

6015(c)(1) provides proportionate relief for any “deficiency which

is assessed with respect to the return”.          Relief is not available

under section 6015(c) with respect to an unpaid liability for tax

reported on the return.       As noted, in this case, petitioner is

seeking relief of the amount reflected as the balance due on the

1989 joint return.      Because there is no “deficiency” for 1989,

relief is not available to petitioner under section 6015(c).

Consequently, the only avenue for relief available to petitioner is

section 6015(f).

     As    directed    by   section   6015(f),    the    Commissioner   has

prescribed guidelines in Rev. Proc. 2000-15, 2000-1 C.B. 447, 448,

that the Commissioner will consider in determining whether an

individual qualifies for relief under section 6015(f).             Section

4.01 of Rev. Proc. 2000-15, 2000-1 C.B. at 448, lists seven

conditions (threshold conditions) which must be satisfied before

the Commissioner will consider a request for relief under section

6015(f).     Respondent agrees that in this case those threshold

conditions are satisfied.

     Section 4.03 of Rev. Proc. 2000-15, 2000-1 C.B. at 448-449,

lists factors that the Commissioner will consider in deciding

whether to grant equitable relief under section 6015(f).           Section
                                     - 16 -

4.03(1) of Rev. Proc. 2000-15, 2000-1 C.B. at 448-449, lists the

following six factors that the Commissioner will consider as

weighing in favor of granting relief for an unpaid liability:                  (1)

The   requesting     spouse    is    separated      or    divorced      from   the

nonrequesting     spouse;    (2)    the   requesting     spouse    would    suffer

economic hardship if relief is denied; (3) the requesting spouse

was abused by the nonrequesting spouse; (4) the requesting spouse

did not know or have reason to know that the reported liability

would be unpaid at the time the return was signed; (5) the

nonrequesting spouse has a legal obligation pursuant to a divorce

decree or agreement to pay the unpaid liability; and (6) the unpaid

liability is attributable to the nonrequesting spouse.                     Section

4.03(2) of Rev. Proc. 2000-15, 2000-1 C.B. at 449, lists the

following six factors that the Secretary will consider as weighing

against granting relief for an unpaid liability:                  (1) The unpaid

liability   is    attributable      to    the   requesting    spouse;    (2)   the

requesting spouse knew or had reason to know that the reported

liability would be unpaid at the time the return was signed; (3)

the   requesting    spouse    significantly       benefited    (beyond      normal

support) from the unpaid liability; (4) the requesting spouse will

not   suffer     economic   hardship      if    relief   is   denied;    (5)   the

requesting spouse has not made a good faith effort to comply with

Federal income tax laws in the tax years following the tax year to

which the request for relief relates; and (6) the requesting spouse
                              - 17 -

has a legal obligation pursuant to a divorce decree or agreement to

pay the unpaid liability.   In addition, Rev. Proc. 2000-15, sec.

4.03, 2000-1 C.B. at 448-449, states: “No single factor will be

determinative of whether equitable relief will or will not be

granted in any particular case.        Rather, all factors will be

considered and weighed appropriately.”     Furthermore, the list of

aforementioned factors is not intended to be exhaustive.

     In deciding whether respondent’s determination that petitioner

is not entitled to relief under section 6015(f) was an abuse of

discretion, we consider evidence relating to all the facts and

circumstances.

     With regard to the case herein, respondent acknowledges that

the following two factors weigh in favor of granting relief to

petitioner:   Petitioner is divorced, and the liability for which

relief is sought is attributable to petitioner’s former husband.

     Respondent contends:   (1) Petitioner knew or had reason to

know that her 1989 income tax was not paid at the time the return

was filed; (2) petitioner was not abused by her former husband; (3)

petitioner’s former husband did not have a legal obligation under

the divorce decree to pay the unpaid 1989 tax liability; and (4)

petitioner would not experience an economic hardship if she is not

relieved from the liability. Respondent asserts that these factors

weigh against granting relief to petitioner.      We disagree with
                                      - 18 -

respondent’s contentions.           We now address each of these factors

separately.

     1.   Requesting Spouse’s Legal Obligation Factor

     Petitioner’s        divorce    decree      does       not     place      the    legal

obligation    to   pay    the   unpaid       1989    tax     liability        on    either

petitioner or her former husband.              Respondent contends that the

fact that Mr. Washington does not have a legal obligation under the

divorce decree to pay the unpaid 1989 tax liability weighs against

granting relief to petitioner.          Respondent’s contention is flawed.

Section 4.03(1)(e) of Rev. Proc. 2000-15, 2000-1 C.B. at 449,

indicates that if Mr. Washington had a legal obligation under the

divorce decree to pay the 1989 tax liability, then that fact would

weigh in favor of granting relief to petitioner; likewise, if the

divorce   decree   had     placed    the     obligation       to       pay   the    tax    on

petitioner, then that fact would weigh against granting relief to

petitioner as indicated in section 4.03(2)(f) of Rev. Proc. 2000-

15, 2000-1 C.B. at 449.            But here, the divorce decree did not

establish whose (petitioner’s or Mr. Washington’s) obligation it

was to pay the unpaid 1989 tax liability.                    Therefore, this is a

neutral factor.

     2.   Abuse Factor

     Petitioner     does    not     assert    that     she       was    abused      by    Mr.

Washington or otherwise coerced into executing the 1989 joint

return.      However, in response to questioning by respondent’s
                                - 19 -

counsel at trial, petitioner testified that she had lodged a

complaint with the police with respect to her former husband’s

treatment    of   her.   Respondent    contends   that   the   fact   that

petitioner has proffered no evidence that her former husband

threatened, forced, or coerced petitioner into executing the 1989

joint return weighs against granting relief to petitioner.              We

disagree.    Lack of spousal abuse is not a factor listed in section

4.03(2) of Rev. Proc. 2000-15, 2000-1 C.B. at 449, that weighs

against granting equitable relief.         Therefore, this factor is

neutral.

     3.     Economic Hardship Factor

     Respondent contends that petitioner offered no evidence to

show that she would suffer an economic hardship if relief were

denied.     Respondent asserts that pursuant to section 301.6343-

1(b)(4)(ii), Proced. & Admin. Regs.,6 an economic hardship exists

if satisfaction of a levy will cause a taxpayer to be unable to pay

his/her reasonable basic living expenses.         Respondent maintains

that respondent’s collection activity did not leave petitioner

unable to pay her basic living expenses.      In addition, respondent


     6
          Sec. 301.6343-1(b)(4)(ii), Proced. & Admin. Regs.,
provides factors that will be considered in determining whether
satisfaction of the levy will cause an individual taxpayer economic
hardship because she will be unable to pay her reasonable living
expenses. These factors include the taxpayer’s age, her employment
status and history, her ability to earn, the number of dependents,
any extraordinary circumstances, and any other factor that the
taxpayer claims bears on economic hardship and brings to the
attention of the director.
                                     - 20 -

asserts that petitioner provided no documentation to demonstrate an

economic hardship.        We disagree.

      Petitioner received no assets upon the dissolution of her

marriage.     She does not own a house, does not take any vacations,

and although she possesses an automobile, she does not own it.                  The

IRS lien for the tax liability harms petitioner’s credit rating and

limits her ability to obtain a loan.

      Petitioner receives no spousal or child support from her

former husband.       To the contrary, she is the sole provider for her

two children. Petitioner’s wages are her only source of income and

provide   a   near    poverty   level   existence     for    her   and    her   two

children.7    Respondent’s levy against petitioner’s wages, had it

not   been    released,     would    have     resulted      in   her     receiving

approximately    $240     biweekly    to    support   herself      and    her   two

children.     A monthly income of $480 is substantially below the

poverty level for a family of three and is insufficient to pay rent

and   other   basic    living   expenses      for   petitioner     and    her   two

children.

      Based on the record before us and petitioner’s credible

testimony, we are persuaded that petitioner will suffer great

economic hardship if she is not relieved of the liability.



      7
          The 2002 Poverty Guidelines for the 48 Contiguous States
and the District of Columbia for a family of three is $15,020. U.S.
Dept. of Health and Human Services, The 2002 HHS Poverty
Guidelines, 67 Fed. Reg. 6931 (Feb. 14, 2002).
                                - 21 -

     4.   Knowledge or Reason To Know Factor

     In the case of a liability that was reported but not paid, the

fact that the requesting spouse did not know and had no reason to

know that the liability would not be paid is a factor weighing in

favor of granting relief.      Rev. Proc. 2000-15, sec. 4.03(1)(d),

2000-1 C.B. at 449.    By contrast, the fact that the requesting

spouse knew or had reason to know that the reported liability would

be unpaid is a strong factor weighing against relief.      Rev. Proc.

2000-15, sec. 4.03(2)(b), 2000-1 C.B. at 449.      Respondent contends

that petitioner did not prove that she did not know or did not have

reason to know that the unpaid 1989 tax liability would not be paid

at the time the return was filed.    We disagree.

     Petitioner filed a joint return for 1989 with her former

husband upon the advice of the tax return preparer.      She was under

the impression that she was required to file a joint return because

she was married at the time.    Petitioner provided her Form W-2 to

the tax return preparer.   The tax return preparer provided her the

1989 joint tax return for signature, and she signed the return.     No

discussions took place between petitioner and Mr. Washington about

the preparation and subsequent filing of the 1989 joint return or

about the payment of any tax owed.       Petitioner credibly testified

that she believed Mr. Washington would pay the tax owed since it

resulted from his business operations.
                                  - 22 -

     During petitioner’s marriage to Mr. Washington, petitioner

paid the tax on her wages through withholding, and Mr. Washington

paid the taxes attributable to his business.              Mr. Washington

controlled all aspects of his business, and he conducted his

business   affairs    without   any   assistance   or   involvement   from

petitioner.     The   record    and   petitioner’s   credible   testimony

demonstrate that petitioner had no knowledge of, or involvement in,

her former husband’s business. (We found petitioner to be credible

after having observed her appearance and demeanor at trial.)            We

conclude that petitioner had no knowledge or reason to know at the

time the returns were signed that the reported liability would not

be paid by Mr. Washington.

     Assuming arguendo that petitioner had reason to know that the

reported 1989 tax liability would not be paid, other factors in

favor of granting petitioner equitable relief are unusually strong

in this case.   And “when the factors in favor of equitable relief

are unusually strong, it may be appropriate to grant relief under

section 6015(f) in limited situations where the requesting spouse

knew or had reason to know that the liability would not be paid”.

Rev. Proc. 2000-15, sec. 4.03(2)(b), 2000-1 C.B. at 449.              Thus,

even if petitioner knew or had reason to know that the reported

liability would not be paid, on the basis of all the facts and

circumstances of this case, we find that compelling reasons existed

for respondent to grant petitioner equitable relief.
                                - 23 -

       5.    Significant Benefit and Noncompliance

       Respondent did not address the significant benefit factor and

the noncompliance with Federal law factor.        We, however, shall do

so, and after due consideration, we find that neither of these

factors weighs against granting relief to petitioner.

       Petitioner did not significantly benefit, either during or

after the marriage, from the unpaid 1989 tax liability.         During the

marriage, petitioner did not receive expensive jewelry, drive a

luxurious car, wear designer clothes, take expensive vacations, or

even   own    a   home.   Petitioner   received   no   assets   from   the

dissolution of the marriage.     Moreover, since the divorce, she has

received no spousal or child support.        Petitioner rents a small

house, drives an automobile that she does not own, and does not

take vacations.

       With respect to compliance with Federal tax laws, petitioner

has always filed timely Federal income tax returns.       Petitioner is

not late or in arrears on any of her separate tax obligations.

Indeed, petitioner has overpaid her taxes each year since 1994, and

it is these overpayments for which petitioner seeks a refund

because they were applied to the unpaid 1989 tax liability.

       6.    Conclusion

       No factors weigh against granting relief to petitioner.         To

the contrary, all factors either weigh in favor of granting relief

to petitioner or are neutral.      Consequently, taking into account
                              - 24 -

all the facts and circumstances, we conclude that (1) respondent’s

denial of relief under section 6015(f) was an abuse of discretion,

and (2) that it would be inequitable to hold petitioner liable for

the unpaid 1989 tax liability. See Ferrarese v. Commissioner, T.C.

Memo. 2002-249; August v. Commissioner, T.C. Memo. 2002-201; Foley

v. Commissioner, T.C. Memo. 1995-16; Klimenko v. Commissioner, T.C.

Memo. 1993-340; Hillman v. Commissioner, T.C. Memo. 1993-151.8

B.   Whether Petitioner Is Entitled to Refunds for Amounts Paid on
     or Before July 22, 1998

     Since we have concluded that it would be inequitable to hold

petitioner liable for the unpaid 1989 tax liability, we now must

decide whether petitioner is entitled to the refund of amounts

paid on/applied to the unpaid 1989 tax liability.



     8
          Cases deciding whether a taxpayer was entitled to
equitable relief under sec. 6013(e)(1)(D) are helpful in deciding
whether a taxpayer is entitled to relief under sec. 6015(f).
Mitchell v. Commissioner, 292 F.3d 800, 806 (D.C. Cir. 2002)
(“Subsection (f) has no statutory antecedent as a stand alone
provision, but has roots in the equity test of former subparagraph
6015(b)(1)(D) carried forward into subparagraph 6015(b)(1)(D).”),
affg. T.C. Memo. 2002-332. In Cheshire v. Commissioner, 282 F.3d
326, 338 n.29 (5th Cir. 2002), affg. 115 T.C. 183 (2000), the U.S.
Court of Appeals for the Fifth Circuit stated:

     Because the wording of § 6015(f)(1) is virtually
     identical to that of former § 6013(e)(1)(D), case law
     construing former § 6013(e)(1)(D) is helpful in
     determining   whether   the   Commissioner   abused   his
     discretion in denying equitable relief to Appellant under
     current § 6015(f)(1). See Butler v. Commissioner, 114
     T.C. at 291 (applying the § 6013(e)(1)(D) standard to a
     § 6015(f) inquiry because ‘the language of sec.
     6015(f)(1) does not differ significantly from the
     language of former sec. 6013(e)(1)(D)’).
                              - 25 -

     1.    Positions of the Parties

     Petitioner contends that she is entitled to a refund of all

amounts paid/applied on the unpaid 1989 tax liability including

those made on or before July 22, 1998, the date section 6015 was

enacted.   Payments made/or applied on or before July 22, 1998,

include petitioner’s overpayments of tax for the years 1992 and

1994-97 in the following amounts:     $694.30 for 1992 (applied April

15, 1993), $991.78 for 1994 (applied April 15, 1995), $1,030 for

1995 (applied March 18, 1996), $523 for 1996 (applied March 10,

1997), and $535 for 1997 (applied March 30, 1998).      In addition,

petitioner contends that she is entitled to a refund of her levied

wages of over $800 (petitioner asserts that $408.95 was taken on

two separate occasions--in June of 1998 and March of 1999), a

refund of overpayments from her 1998-2000 tax returns ($2,001 for

1998, $1,322 for 1999, and $1,254 for 2000), and a $500 rebate in

2001.

     Respondent concedes that if we find that petitioner qualifies

for relief under section 6015(f), she is entitled to a refund of

the $2,001 overpayment of her 1998 taxes that was applied to the

unpaid 1989 tax liability.     Respondent asserts, however, that

petitioner is not entitled to a refund of any additional amounts

because they were either paid/applied on or before July 22, 1998,

or they were not applied to the 1989 tax liability.
                                   - 26 -

      2.    The Statute

      Section 6015(g) governs the allowance of credits and refunds

in cases where a taxpayer is granted relief under section 6015.

That section provides:

      SEC. 6015(g). Credits and Refunds.--

           (1) In general.--Except as provided in paragraphs
      (2) and (3), notwithstanding any other law or rule of law
      (other than section 6511, 6512(b), 7121, or 7122), credit
      or refund shall be allowed or made to the extent
      attributable to the application of this section.

           (2) Res judicata.--In the case of any election
      under subsection (b) or (c), if a decision of a court in
      any prior proceeding for the same taxable year has become
      final, such decision shall be conclusive except with
      respect to the qualification of the individual for relief
      which was not an issue in such proceeding. The exception
      contained in the preceding sentence shall not apply if
      the court determines that the individual participated
      meaningfully in such prior proceeding.

           (3) Credit and refund not allowed under subsection
      (c).--No credit or refund shall be allowed as a result of
      an election under subsection (c).

      The exception in section 6015(g)(2) does not apply because

there have been no prior proceedings related to petitioner’s 1989

tax year.     Nor does the exception in section 6015(g)(3) apply

because we have found that petitioner is entitled to relief under

section 6015(f), not under section 6015(c).                  Thus, any refund

available to petitioner is (1) limited to the extent attributable

to   the   application    of   section   6015,   and   (2)    subject   to   any

limitation imposed by section 6511, 6512(b), 7121, or 7122.
                               - 27 -

          a.     Refund   to  the   Extent   Attributable     to   the
                 Application of Section 6015

     In general, section 6015(g)(1) allows a credit or refund “to

the extent attributable to the application of this section.”

Section 6015 applies “to any liability for tax arising after the

date of the enactment of this Act [July 22, 1998] and any liability

for tax arising on or before such date but remaining unpaid as of

such date.”    RRA 1998, sec. 3201(g), 112 Stat. 740.9      Respondent

interprets the term “remaining unpaid” so as to limit the benefits

of section 6015 in this case to the portion of the 1989 tax

liability that remained uncollected as of July 22, 1998, the date

of enactment of section 6015.       We disagree with respondent’s

interpretation.

     While the issue involved herein is one of first impression in

this Court, we are mindful that it has been addressed by the United

States Court of Federal Claims in Flores v. United States, 51 Fed.

Cl. 49 (2001).    In Flores, the court granted relief under section

6015(f) with respect to the taxpayer’s entire tax liability,

including the portion of the tax liability that was paid on or

before July 22, 1998.



     9
          On July 17, 2002, respondent adopted regulations under
sec. 6015 that support respondent’s position. See sec. 1.6015-8,
Income Tax Regs. The regulations, however, are applicable for all
elections or requests for relief filed on or after July 18, 2002.
Sec. 1.6015-9, Income Tax Regs. Thus, the regulations do not apply
to petitioner’s request for relief, which was filed before that
date.
                                  - 28 -

      We agree with the analysis of the Court of Federal Claims in

Flores.     We shall not engage in a detailed discussion of that

analysis.     Rather, we confine ourselves to a summary of our

conclusions as to respondent’s arguments with some augmentation of

the analysis of the Court of Federal Claims.

      Specifically at issue in this case, as well as in Flores, is

whether a tax liability “remaining unpaid” as of the date of

enactment of section 6015 (i.e., July 22, 1998), refers to (1) the

entire amount of the tax liability for the year if any portion

thereof has not been collected by July 22, 1998, or (2) only that

portion of the tax liability that has not been collected by July

22, 1998.

      Respondent asserts that Flores v. United States, supra, was

wrongly decided because its holding renders the word “remaining”

excessive, thereby violating “‘a cardinal principle of statutory

construction’ that ‘a statute ought, upon the whole, to be so

construed that, if it can be prevented, no clause, sentence, or

word shall be superfluous, void, or insignificant’.”              TRW, Inc. v

Andrews, 534 U.S. 19, 31 (2001) (quoting Duncan v. Walker, 533 U.S.

167   (2001)).    Respondent     asserts    that   the     use   of   the   word

“remaining” preceding “unpaid” implies that part [or all] of the

liability   has   not   been   paid   and   remains   to    be   paid.      This

implication merely reflects that the liability in question has not

been paid in full.      In this regard, we have held that a taxpayer is
                                     - 29 -

not entitled to relief under section 6015 if the liability was paid

in full on or before July 22, 1998.            Miller v. Commissioner, 115

T.C. 582, 587 (2000), affd. 21 Fed. Appx. 160 (4th Cir. 2001);

Brown v. Commissioner, T.C. Memo. 2002-187.

     For    the   reasons    set    forth   below,    we    do   not     agree    with

respondent’s position that only the portion of tax remaining

uncollected on July 22, 1998, is subject to the provisions of

section 6015(f).

     In interpreting a statute, courts are guided by principles of

statutory    construction,     including      the    following:          (1)   Unless

otherwise defined, words will be interpreted as taking their

ordinary, contemporary, and common meaning; and (2) unless the

statute otherwise dictates, where Congress uses terms that have

acquired a settled meaning under the common law, a court must infer

that Congress means to incorporate the established meaning of the

terms. Moreover, we are mindful that section 6015 was designed “to

correct perceived deficiencies and inequities”, and it is well

settled    law    that   “curative     legislation        should    be    liberally

construed to effectuate its remedial purpose.”                   Flores v. United

States, supra at 53.

     The precise definition of the word “remain” varies somewhat

depending   on    its    context.     According      to    Webster’s      Third   New

International Dictionary (1993), the word “remain”, as a verb, can

mean “to be a part not destroyed, taken away, or used up : be still
                                     - 30 -

extant, present, or available : be left when the rest is gone”.

The word “remain” can also mean “to be something yet to be shown,

done, or treated”.     Remain also can mean “to stay in the same place

or with the same person or group”.            Finally, remain can mean “to

continue   unchanged    in   form,    condition,     status,   or   quantity”,

“continue to be”, or “stand”.

     Respondent   asserts      that    the    word    “remaining”    is   used

throughout the Internal Revenue Code “almost exclusively” to mean

that portion which is left over from the whole.           We agree that the

word “remaining” often refers to what is left; i.e., the remaining

amount; e.g., sections 72(s)(1)(A), 74(c)(2), 170(l), 172(f)(5),

401(a)(9)(B)(i)(II), 414(k)(2), 671, 864(f)(1)(C), and 865(c)(1)(B)

refer to “the remaining portion”,10 and sections 169(a) and 194(a)


     10
          See also, sec. 25(a)(1)(B) (“the remaining principal”);
sec. 6861(f) (“any remaining portion”); sec. 451(h)(2)(A) (“a
qualified prize (or remaining portion thereof)”); sec. 148(f)(3)
(“the remaining balance”); sec. 6340(c)(3) (“the remaining balance
of such liability”); sec. 263A(d)(2)(B)(ii) (“any part of the
remaining equity interest”); sec. 408A(d)(3)(E)(ii) (“all remaining
amounts””); sec. 904(f)(3)(A)(i) (“the remaining amount”); sec.
996(a)(2) (“the remaining 1/17th of such amount”); sec. 565(f)(1)
(“all the remaining earnings and profits”); section 732(c)(1)(B)
(“to the extent of any basis remaining after the allocation”, “such
remaining basis”); sec. 1250(d)(4)(D)(ii) (“the remaining gain not
recognized on the transaction”); sec. 4254(a)(2) (“the remaining
items not included in any such group”); sec. 1082(a)(2)(G) (“all
other remaining property”); sec. 1250(f)(3)(C) (“the remaining
property”); sec. 1272(a)(6)(A)(i) (“all remaining payments”); sec.
4943(c)(1) (“the remaining holdings”); sec. 7507(c)(3) (“to the
extent   of  the   remaining   assets”);   secs.   47(c)(2)(B)(vi),
147(f)(2)(E) (“the remaining term”); sec. 42(j)(6)(B) (“the
remaining compliance period”); sec. 412(b)(4) (“the remaining
amortization period”); sec. 192(c)(1)(B)(i) (“the average remaining
                                                     (continued...)
                              - 31 -

refer to “the number of months * * * remaining in the period”.11


     10
      (...continued)
working life”); sec. 418B(d)(3)(C)(ii) (“the average of the
remaining expected lives”); sec. 404(a)(1)(A)(ii) (“the remaining
future service”); sec. 447(f)(3),(i)(5)(C) (“the remaining taxable
years”); sec. 7702A(c)(3)(B)(ii) (“the remaining period”); secs.
1274(d)(1)(C)(i),    9501(c)(3),   9507(d)(3)(C),    9509(d)(3)(C)
(“remaining periods to maturity”); sec. 542(d)(1)(B) (“the
remaining   maturity”);   sec.   4980(d)(5)(C)   (“the   remaining
participants”); sec. 5123(d)(3) (“remaining partners”); sec.
7444(d) (“the remaining judges”); sec. 7448(h) (“any remaining
dependent child or children”); sec. 8002(c)(12) (“the remaining
members”); sec. 7702B(d)(3)(B) (“any remaining limitation”).
     11
           See, e.g., sec. 667(b)(1)(C) (“each of the 3 taxable
years remaining after the application of subparagraph (B)”); sec.
667(d)(1)(D) (“any of the three taxable years remaining after
application of subsection (b)(1)(B)”); sec. 178(a)(b) (“the period
of the term of the lease remaining on the date of its
acquisition”); sec. 401(h)(5) (“any amount remaining in such
separate account”); sec. 832(e)(5)(A) (“the amount (if any)
remaining which was added to the account”, “any amounts remaining
in such reserve”, “the entire amount remaining in such account”);
sec. 847(6)(A) (“the entire amount remaining in such special loss
discount account”); sec. 6342(a)(2),(3) (“the amount remaining
after applying paragraph (1)”, “The amount, if any, remaining after
applying paragraphs (1) and (2)”); sec. 7652(b)(3)(B) (“Any amounts
remaining”); section 732(c)(1)(B) (“to the extent of any basis
remaining after the allocation”); sec. 7518(f)(4) (“Any amount of
a withdrawal remaining after the application of the preceding
sentence”); sec. 404(a)(3)(B) (“total current and accumulated
earnings or profits remaining after adjustment for its contribution
deductible”); sec. 414(l)(2)(D)(iii) (“any other plan remaining
after the spin-off”); sec. 469(f)(1)(C) (“deduction or credit
remaining after the application of subparagraphs (A) and (B)”);
sec. 847(6)(B) (“any special estimated tax payment remaining after
the credit”); sec. 593(c)(2) (“treated as remaining in such
reserve”); sec. 7518(g)(5)(C) (“treated as remaining in a capital
construction fund at the close of any taxable year”); sec.
1368(c)(3)    (“Treatment  of   remainder.--Any   portion   of  the
distribution remaining after the application of paragraph (2)”);
sec. 2056A(b)(1)(B), (10)(A), (“property remaining in a qualified
domestic trust on the date of the death”); sec. 5143(d)(4) (“the
partner or partners remaining after death or withdrawal of a
member”); sec. 6342(b) (“Any surplus proceeds remaining after the
                                                     (continued...)
                              - 32 -

     There are other sections, however, where the word “remaining”

is used in a different context as a copula12 or linking verb.   When

used as a copula the word “remaining” links the word that precedes

it to the word that follows it;13 e.g., the income remaining

undistributed.   In those sections, the word “remaining” means that

the preceding word “continues to be unchanged” in the “form,

condition, or status” described by the word that follows.         We

believe that within the context of the effective date provisions of

section 6015 a tax liability “remaining unpaid” on or after July

22, 1998, means that the liability continues to be unpaid after

July 22, 1998.

     The applicability of section 6015 to the issue before us thus

turns on the meaning of the word “unpaid”.   The primary definition


     11
      (...continued)
application of subsection (a)”); sec. 7608(c)(3) (“such proceeds or
the balance of such proceeds remaining at the time”); sec. 9008(f)
(“moneys remaining in the account * * * moneys so remaining”); sec.
9038(b)(3) (“that portion of any unexpended balance remaining in
the candidate’s accounts”).
     12
          Copulas are verbs that link a predicate (adjective, noun,
etc.) to the subject. I Curme, A Grammar of the English Language,
par. 12.3, 66 (1986). Copulas often indicate a state, continuance
in a state, or entrance into a state. Id. par. 12.3, 68. The verb
“remain” is among the most common copulas and indicates a
continuance in a state.     II Curme, A Grammar of the English
Language, par. 6.B, 27-28.
     13
          See, e.g., sec. 411(b)(1)(A) (“benefits * * * shall be
treated as remaining constant”); sec. 9704(i)(1)(B) (“the expenses
accrued (and remaining unpaid)”); sec. 4942(a) (“the amount of
such income remaining undistributed at the beginning of such second
(or succeeding) taxable year”); sec. 7448(j)(3) (“Any accrued
annuity remaining unpaid”).
                                       - 33 -

of “unpaid” is “not paid”.              Webster’s Third New International

Dictionary (1993).        The word “paid” is a form of the word “pay”,

which “is a general term, usually lacking particular connotation”.

Id.   The word “paid” can mean “gave a recompense”, “made payment”,

or    “discharged    an    obligation”;        it   can    be    synonymous       with

“compensated”,        “remunerated”,            “satisfied”,        “reimbursed”,

“indemnified”, “recompensed”, or “repaid”.                Id.

      We believe that, when used to describe the continuing state of

a liability for tax in the provision under consideration, the word

“paid” means “satisfied” and that the word “unpaid” means “not

satisfied”.    Id.    A liability for tax “remaining unpaid as of the

effective date” is a liability for tax that continues to be

unsatisfied   as     of   the    applicable     date.      A    liability    is    not

satisfied until it is paid in full, id.; ergo, a liability remains

unsatisfied or unpaid until it is paid in full.

      Other   provisions        of   section    6015    indicate   that     Congress

intended the expanded relief provided by section 6015 to apply

retroactively to the entire preexisting liability, rather than to

the portion of a preexisting liability that had been uncollected as

of the date of enactment.            Flores v. United States, 51 Fed Cl. at

54.   For example, section 6015(b) provides that if a spouse elects

and qualifies for relief under that section, then the spouse “shall

be relieved of liability for tax (including interest, penalties,

and other amounts) for such taxable year to the extent such
                                      - 34 -

liability is attributable to such understatement.”                     (Emphasis

supplied.)     That language clearly relieves the spouse of all

liability for the taxable year attributable to the understatement;

it suggests that Congress intended that the provision “should apply

to   the   entire   taxable    year    and     the    entire   tax   liabilities

associated therewith”.        Flores v. United States, supra at 55.

      Further, there is solid precedent in decisions that treat an

income “tax liability for a particular year as being unitary and

‘paid’ only when fully collected.”           Id.; see, e.g., Union Trust Co.

v. United States, 70 F.2d 629, 630 (2d Cir. 1934) (“the entire tax

liability is unitary and not discharged until paid in full”); see

also Flora v. United States, 362 U.S. 145 (1960) (income tax is

imposed on a unitary basis that precludes suits based on partial

payment).    We see no reason why RRA 1998, section 3201(g), should

not be similarly interpreted, “particularly in light of * * * [the]

court’s    obligation   to    construe    liberally      the   innocent   spouse

amendments as curative legislation.”                 Flores v. United States,

supra at 56.

      Further, we note that section 6015(f) provides that if “it is

inequitable to hold the individual liable for any unpaid tax * * *

the Secretary may relieve such individual of such liability.”                The

legislative history indicates that “unpaid tax” referred to in

section 6015(f) does not refer to the amount that is not paid when
                                     - 35 -

relief is requested; rather it refers to a tax reported on the

return, but not paid with the return.

     The    Senate    amendment   would   have      permitted    the    separate

liability election (section 6015(c)) to apply “in situations where

the tax shown on a joint return is not paid with the return.”                   S.

Rept. 105-174, 58 (1998), 1998-3 C.B. 537, 594.                 The conference

committee    report,    H.   Conf.   Rept.    105-599,    1998-3       C.B.   747,

explained that, although the conference agreement did not include

that portion of the Senate amendment, the conferees intended that

the Secretary consider using the grant of authority to provide

equitable    relief    (section   6015(f))     to    avoid   the   inequitable

treatment of spouses in situations where tax was shown on the joint

return, but not paid with the return.          Thus, it is clear from the

legislative history that the term “unpaid tax” in section 6015(f)

includes a tax that was shown on a joint return, but not paid with

the return.

     Section 6015(g) permits a refund where relief from liability

for unpaid tax is granted under section 6015(f).                   If the word

“unpaid” has the meaning urged by respondent, then a taxpayer

seeking equitable relief under section 6015(f) for an unpaid tax

could obtain relief only for that portion of the tax that has not

been collected and would not be permitted any refund of tax.                  Such

an interpretation would conflict with the legislative history.

Furthermore, section 6015(g) is very specific with respect to the
                                   - 36 -

limitations    placed   on   a   refund;    section   6015(g)   specifically

provides that no refunds can be made with respect to relief granted

under section 6015(c). There is no such restriction for relief for

an unpaid tax granted under section 6015(f).

     Respondent contends that the court’s holding in Flores v.

United States, supra, leads to a result that Congress did not

intend.    Respondent notes that a taxpayer who paid the entire

liability would not be entitled to relief. Respondent asserts that

only under a “strained interpretation” could Congress have intended

this result.     Therefore, respondent contends, Congress’s intent

must have been to allow relief only with respect to amounts that

remain uncollected after July 22, 1998.          We disagree.

     Congress obviously had to set a cutoff for claims for relief

under section 6015; otherwise, claims for refunds could go back for

decades.   We believe that Congress wanted to grant the broadest

relief, while providing for certainty in the settlement of tax

refund claims.     In setting the cutoff for claims for relief,

Congress treated claims related to liabilities for taxes that were

satisfied as of the date of enactment as settled as of that date.

Section 6015 relief is available for all claims related to tax

liabilities that were not settled as of July 22, 1998.             Further,

the disparity in the treatment of taxpayers who have paid the

liability in full as of July 22, 1998, and those who have partially
                                   - 37 -

paid is somewhat mitigated in that a refund available under section

6015(g)(1) may be limited by section 6511, 6512(b), 7121, or 7122.

       b.    Limitations of Section 6511

       Respondent argues that should this Court follow the holding in

Flores v. United States, supra, then petitioner’s refund for

amounts paid on the unpaid 1989 tax liability would be limited by

sections 6015(g)(1) and 6511.

       Section     6015(g)(1)   provides,        in   pertinent   part,    that

“notwithstanding any other law or rule of law (other than section

6511, 6512(b), 7121, or 7122), credit or refund shall be allowed or

made    to   the   extent   attributable    to    the   application   of   this

section”.     Since we have held that section 6015 applies to the

entire liability and that petitioner is entitled to relief with

respect to the entire liability, the only limitations on the refund

are those set forth in sections 6511, 6512(b), 7121, and 7122.              The

only limitation applicable in this case is section 6511.14                   As

relevant to this case, section 6511 requires that a claim for

credit or refund of an overpayment of any tax in respect of which

the taxpayer is required to file a return must be filed within 3

years from the time the return was filed or 2 years from the time

the tax was paid, whichever of such periods expires later.



       14
          Sec. 6512(b) limits the amount of a refund in a
deficiency proceeding.  Sec. 7121 applies to cases involving
closing agreements, and sec. 7122 applies to cases involving
compromises.
                              - 38 -

     A claim for a tax refund (1) must inform the IRS that a claim

for a tax refund is being asserted, (2) detail each claimed ground

for the refund, and (3) provide sufficient facts so that the IRS

can adequately examine the merits of the claim.        See Chicago

Milwaukee Corp. v. United States, 40 F.3d 373, 375 (Fed. Cir.

1994); Evans v. United States, 618 F. Supp. 621, 622-623 (E.D. Pa.

1985), affd. sub nom. Colonial Tire Serv. of West Chester, Inc. v.

United States, 787 F.2d 581 (3d Cir. 1986); sec. 301.6402-2(b)(1),

Proced. & Admin. Regs.15   This includes refund claims that are

submitted in Federal income tax returns in accordance with section

301.6401-3(a)(5), Proced. & Admin. Regs.   See, e.g., Hefti v. IRS,

8 F.3d 1169, 1173 (7th Cir. 1993) (amended tax return lacked

statement of necessary factual basis for refund as required under

sec. 301.6402-2(b)(1), Proced. & Admin. Regs.); Levitsky v. United

States, 27 Fed. Cl. 235, 240 (1992).




     15
          Sec. 301.6402-2(b)(1), Proced. & Admin. Regs, provides:

     No refund or credit will be allowed after the expiration
     of the statutory period of limitation applicable to the
     filing of a claim therefor except upon one or more of the
     grounds set forth in a claim filed before the expiration
     of such period. The claim must set forth in detail each
     ground upon which a credit or refund is claimed and facts
     sufficient to apprise the Commissioner of the exact basis
     thereof. The statement of the grounds and facts must be
     verified by a written declaration that it is made under
     the penalties of perjury. A claim which does not comply
     with this paragraph will not be considered for any
     purpose as a claim for refund or credit.
                                 - 39 -

      In this case, the basis of petitioner’s claim for a refund of

amounts applied to the unpaid 1989 tax liability is petitioner’s

claim for relief under section 6015(f).            Petitioner’s 1992 and

1994-97 tax returns (which were timely filed on or before April 15,

1998) could not have adequately notified the IRS of the basis of

petitioner’s claim for a refund, because the returns were filed

before section 6015 was enacted on July 22, 1998.         Further, since

petitioner did not submit her 1998 tax return to the Court, we

cannot discern whether that return adequately notified the IRS of

her claim for relief under section 6015 for refund of the 1998

overpayment.

      Respondent contends that petitioner’s claim for relief under

section 6015(f) was filed on June 29, 1999, when petitioner filed

Form 8857.     Since June 29, 1999, is more than 3 years after the

filing of the joint 1989 return,16 respondent further contends that

petitioner’s refund is limited to the amounts paid/applied within

the   2-year    period   preceding   petitioner’s    filing     Form   8857.

Respondent     concludes,   therefore,    that   petitioner’s    refund   is

limited to amounts paid/applied on or after June 29, 1997; i.e.,

petitioner is entitled to a refund only for payments of $535 and

$2001 made after June 29, 1997.          We disagree with respondent’s

contention that petitioner filed her claim for relief on June 29,



      16
          The joint 1989 return was filed Apr. 15, 1990; 3 years
after that date is Apr. 15, 1993.
                                     - 40 -

1999; we believe such refund claim was filed earlier than that

date.

     In a letter to Revenue Officer Whalen, dated July 15, 1998,

petitioner pleaded financial hardship and asked whether anything

could be done to place her account on an “uncollectible status”.

Moreover, she requested that the penalties and interest assessed

against her be abated, reiterating that the taxes were attributable

to her former husband’s business.               Another letter to Revenue

Officer Whalen, dated March 13, 1999, referenced earlier meetings,

indicating    that    petitioner’s    discussions      with   Revenue   Officer

Whalen were ongoing.          In that letter, petitioner stated that

garnishment of her wages would cause her a serious financial

hardship and asked to be relieved of the 1989 tax liability.                She

specifically stated:        “I have filed my taxes faithfully every year

only to have my taxes taken for something I was not responsible

for.”     On June 29, 1999, petitioner filed Form 8857 in which she

sought    relief     from   joint   liability    for    the   years     1995-98.

Petitioner requested tax refunds with interest for each of the

years 1995-98 in a letter she attached to the Form 8857.

        We are satisfied that petitioner’s letters of July 15, 1998,

and March 13, 1999, constitute a request for relief within the

purview of section 6015.            The ongoing nature of petitioner’s

request, and the proximity of the July 15, 1998, letter to the July

22, 1998, enactment date of section 6015, lead us to conclude that
                                  - 41 -

petitioner requested relief as of the date of enactment of section

6015 (i.e., July 22, 1998).        The Form 8857 sent by the IRS to

petitioner was the result of petitioner’s prior written and oral

requests for relief from liability for the 1989 tax liability.

Further, since refunds are included in the relief provided under

section 6015, we believe that a request for relief under section

6015 encompasses a request for a refund of tax to the extent

permitted under section 6015.      We find, therefore, that petitioner

requested a refund of amounts paid/applied on the unpaid 1989 tax

liability as   of   July   22,   1998.     Consequently,   petitioner   is

entitled to all amounts paid/applied on or after July 22, 1996.

     The IRS credited petitioner’s 1992 and 1994-98 overpayments

against the 1989 tax liability as follows:            $694.30 for 1992

(applied April 15, 1993), $991.78 for 1994 (applied April 15,

1995), $1,030 for 1995 (applied March 18, 1996), $523 for 1996

(applied March 10, 1997), $535 for 1997 (applied March 30, 1998),

and $2,001 for 1998 (applied April 15, 1999).       As a result, claims

for refund for the 1992 and 1994-98 overpayments would have to have

been filed by the following dates:
                                - 42 -

          Taxable Year of    Date Applied to         Last Date for
            Overpayment      1989 Liability          Filing Refund

               1992           Apr.   15,   1993      Apr.   15,   1995
               1994           Apr.   15,   1995      Apr.   15,   1997
               1995           Mar.   30,   1996      Mar.   30,   1998
               1996           Mar.   10,   1997      Mar.   10,   1999
               1997           Mar.   30,   1998      Mar.   30,   2000
               1998           Apr.   15,   1999      Apr.   15,   2001

     To conclude, we hold that petitioner is entitled to a refund

of her 1996-98 overpayments.         In addition, she is entitled to a

$408.95 refund of wages garnished on June 16, 1998.

     A final note.     In her brief, petitioner indicates that wages

of $408.95 garnished in March 1999, overpayments from her 1999 and

2000 tax returns ($1,322 for 1999 and $1,254 for 2000), and a $500

rebate from 2001 were applied to her 1991 tax liability.                 Since

neither petitioner’s 1991 tax liability nor any of those payments

were mentioned in petitioner’s request for relief under section

6015(f), they are not now properly before us.17

     To reflect the foregoing,

                                                       Decision will be

                                                  entered under Rule 155.




     17
          Petitioner must file a separate request for relief with
respect to the 1991 tax liability.